Citation Nr: 1527864	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand, to include as secondary to the service-connected disability of right thumb injury residuals.  

2.  Entitlement to service connection for bilateral arthritis of the feet, to include as secondary to the service-connected disability of bilateral foot strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to July 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared at a videoconference hearing with the undersigned in January 2015.  A transcript is of record.

The claim was remanded in April 2015 in order to obtain updated VA treatment records and an addendum opinion with regards to the theory of secondary entitlement for the Veteran's right hand and bilateral foot arthritis.  The claim was then to be readjudicated.  A review of the record shows that updated VA treatment records and an addendum opinion from May 2015 has been associated with the claims file, and the issues were readjudicated in a May 2015 Supplemental Statement of the Case.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's arthritis of the right hand did not have onset during his active service, was not caused by his active service, did not manifest within one year of separation from active service, and was not caused or aggravated by his service-connected residuals of a right thumb injury. 

2.  The Veteran's bilateral arthritis of the feet did not have onset during his active service, was not caused by his active service, did not manifest within one year of separation from active service, and was not caused or aggravated by his service-connected bilateral foot strain. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the right hand have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for bilateral arthritis of the feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Hand Arthritis

The Veteran contends that his right hand arthritis is due to service, to include as secondary to his service-connected residuals of a right thumb injury.

The Veteran's service treatment records show he sought treatment in 1957, when boxes fell on his right hand.  A diagnosis of sprained and contused hand was rendered, and the Veteran's hand was bandaged.  Follow-up treatment from a few days later note the Veteran's hand was less swollen, but he was advised to keep his thumb wrapped.  In his June 1957 Report of Medical History, the Veteran specifically denied painful or swollen joints.  Arthritis, as well as bone, joint, or other deformity were also denied.  Indeed, the Veteran's June 1957 separation examination indicated that his upper extremities were clinically normal.  

In July 1974, the Veteran underwent a VA examination in which an x-ray showed arthritic changes adjacent to the first carpometacarpal joint.  The remaining bony and articular structures of the right thumb were normally aligned, and there was no evidence of intrinsic bone disease. 

Another VA examination was performed in October 1975 in which the Veteran's right hand discomfort was noted.  However, there was full range of motion of the fingers of the right hand, including the thumb.  X-rays confirmed arthritis in the first carpometacarpal joint. 

An April 1988 x-ray showed swelling in the right hand, which the report indicated "may represent an early finding of an arthritic process."  However, there was no evidence of fracture or other bony lesion.   

In July 2010, the Veteran sought treatment for right thumb pain.  The Veteran reported an injury in 1997 in which he fell lifting boxes at work.  There was no report of any injury during service or onset of symptoms in service.  Indeed, past medical history was described as "noncontributory."  X-rays revealed right thumb osteoarthritis.  The Veteran was provided anti-inflammatory medications.  

December 2010 VA x-rays showed moderate to severe degenerative joint disease involving the first carpometacarpal joint, and mild degenerative changes were seen in the DIP joints of the index and long fingers.  

A VA opinion was also obtained in December 2010 to address the etiology of the Veteran's claimed right hand arthritis.  The examiner distinguished between a right thumb strain and arthritis of the first metacarpal bone.  Specifically, the examiner reviewed the claims file and concluded the Veteran's right hand arthritis was less likely than not due to military service.  The examiner indicated that such a conclusion was not supported by medical literature.  

Moreover, the examiner acknowledged the Veteran's treatment in July 1956 for the thumb and in May 1957 for a right hand injury.  However, the examiner emphasized that the evidence did not show fracture, dislocation, or pathologic change in the right hand.  The examiner also stated that the June 1957 separation examination found the Veteran's upper extremities to be clinically normal.  

In an addendum opinion from May 2015, the examiner further clarified that the Veteran's right hand arthritis was not aggravated by his service-connected right thumb injury.  The examiner cited the lack of any general medical consensus nor of any medical literature that would provide scientific evidence indicating that arthritis could be aggravated by the Veteran's right thumb injury.  The examiner then emphasized that the Veteran's upper extremities were found to be clinically normal at discharge.

Also, in July 2014 VA treatment records, the Veteran reported right hand weakness, indicating he had difficulty using a screwdriver.

Finally, the Veteran provided testimony at a Board hearing in January 2015.  He stated that his arthritis pain progressed over time, and he described difficulty gripping objects.  

A review of the evidence shows that service connection for right hand arthritis is not warranted on either a direct basis or as a chronic disease under 38 C.F.R. § 3.303(b).  

The evidence does not show that arthritis was diagnosed during service or within one year of separation.  Furthermore, the evidence does not show continuity of symptomology since discharge.  38 C.F.R. § 3.303(b).  To the contrary, service treatment records show only one incident of right hand pain, and the Veteran's upper extremities were found to be clinically normal at separation.  The Veteran himself denied arthritis as well as swollen or painful joints in the June 1957 Report of Medical history.  Indeed, the earliest documentation of arthritis by x-ray was from July 1974, nearly two decades after discharge.  Furthermore, when seeking treatment for right hand pain in July 2010, the Veteran specifically referenced an injury to his hand in 1997, not an in-service injury.  

The evidence also does not show that the Veteran's right hand arthritis was caused or aggravated by the right thumb injury during service.  In this regard, the December 2010 and May 2015 addendum opinions provide probative evidence against such a finding.  Indeed, a review of the service treatment records show that the Veteran's upper extremities were normal at separation from service, providing more evidence against a finding of permanent worsening of the Veteran's right hand condition during service.

There are no contrary medical opinions supporting the Veteran's claim.

The Board acknowledges the Veteran's opinion that his right hand arthritis is due to service.  Indeed, the Veteran is competent to describe symptoms he experienced, such as pain, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for right hand arthritis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Bilateral Foot Arthritis

The Veteran contends that his bilateral feet arthritis is due to military service, to include as secondary to his service-connected foot strain.

The Veteran's service treatment records show he was treated for a foot strain in 1955.  While receiving treatment, he indicated that he had not had any previous trouble with his feet during service, and that he did not have trouble wearing his military-issued low-quarter shoes.  He was provided arch supports and was advised to complete foot exercises if symptoms persisted.   

After service, the Veteran sought treatment for bilateral foot pain in July 2010.  He indicated that he had experienced such pain for four to five months.  He was provided shoe inserts.  Treatment in October 2010 notes that the Veteran continued to experience bilateral foot pain, despite the use of shoe inserts.  The Veteran's symptoms were noted as occurring for at least six months.  In short, while seeking private treatment, the Veteran did not report onset of foot pain during service.  At the January 2015 Board hearing, the Veteran described increased pain in his feet over time.  

December 2010 VA treatment records show mild degenerative arthritis, as discussed in the December 2010 VA medical opinion.  Indeed, the 2010 examiner reviewed the claims file and concluded the Veteran's bilateral arthritis of the feet was less likely than not due to military service.  The examiner indicated that such a conclusion was not supported by medical literature.  Furthermore, the examiner acknowledged that the Veteran was hospitalized for a bilateral foot strain in 1955.  However, the examiner emphasized that the Veteran's feet were clinically normal upon discharge.  The examiner provided a further opinion in May 2015, stating that the Veteran's bilateral foot arthritis was not aggravated by his service-connected pes planus.  As was the case with the hand arthritis, the examiner explained that he was not aware of any general medical consensus nor of any medical literature that would provide scientific evidence supporting a relationship between a foot strain and degenerative arthritis, with further evidence against a worsening of the condition based upon the normal examination of the feet at the time of discharge.   

There are no contrary medical opinions supporting the Veteran's claim.

A review of the evidence shows that service connection for arthritis of the feet is not warranted both on a direct basis or as a chronic disease under 38 C.F.R. § 3.303(b).  

The evidence does not show that arthritis of the feet was diagnosed during service or within one year of separation.  Furthermore, the evidence does not show continuity of symptomology since discharge.  38 C.F.R. § 3.303(b).  To the contrary, service treatment records show a foot strain (for which the Veteran is already service-connected), and the Veteran's feet were clinically normal at separation.  The Veteran himself denied arthritis as well as swollen or painful joints in the June 1957 Report of Medical history.  He also denied foot trouble.  Indeed, the earliest diagnosis of bilateral foot arthritis is in the December 2010 VA examination reports, more than five decades after discharge.  

In addition, the evidence also does not show that the Veteran's arthritis of the feet was caused or aggravated by his service-connected foot strain.  In this regard, the December 2010 and May 2015 addendum opinions provide probative evidence against such a finding.  Indeed, a review of the service treatment records show that the Veteran's lower extremities were normal at separation from service, providing more evidence against an indication of any permanent worsening during service. 

Again, the Board acknowledges the Veteran's opinion that his arthritis of the feet is due to service, and he is competent to report foot pain.  See Layno, 6 Vet. App. at 470.  However, the Veteran has not demonstrated the requisite knowledge to identify a nexus to a persistent disability.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for arthritis of the feet, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by September 2010 and October 2010 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, hearing testimony, and several VA opinions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the May 2015 addendum opinion, stating that the rationale was focused on direct service connection rather than a theory of secondary entitlement.  However, the Board notes that the examiner's conclusion against a secondary service connection relied on both medical knowledge and the fact that the Veteran had clinically normal upper extremities at separation.  Indeed, the Board finds the initial opinion and subsequent addendum to be adequate because the VA examiner considered all of the pertinent evidence of record, to include the Veteran's medical records and history.  38 C.F.R. § 3.159(c) (4).  Moreover, the examiner also described his opinion with sufficient detail for the Board to make an informed decision, and the examiner provided an analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in January 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for arthritis of the right hand, to include as secondary to the service-connected disability of right thumb injury residuals, is denied. 

Entitlement to service connection for bilateral arthritis of the feet, to include as secondary to the service-connected disability of bilateral foot strain, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


